DETAILED ACTION
Acknowledgements
This action is in response to Applicant’s filing on Aug. 29, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The status of claims is as follows: 
Claims 1, 2, 5–9, and 21–31 remain pending and examined with Claims 1 and 23 in independent form.
Claims 1 and 23 are presently amended. 
Claims 3, 4, and 10–20 were previously cancelled. 
No Claims are added.
Response to Amendment
Applicant's Amendment has been reviewed against Applicant’s Specification filed Nov. 2, 2016, [“Applicant’s Specification”] and accepted for examination. No new matter was entered. 
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(a) has been reviewed and has overcome each and every rejection under § 112(a) previously set forth in the Non-Final Office Action mailed Apr. 27, 2022, [“Non-Final Office Action”]. The rejection of Claims 1, 2, 5–9, and 21–31 under § 112(a) is withdrawn.

Response to Arguments
35 U.S.C. § 101 Argument
	Applicant argues the amended claims do not recite an exception but even if they do, “the Claim[s] as a whole integrate the judicial exception into a practical application.” Applicant’s Reply at *11 (emphasis original). Specifically, Applicant argues “the claimed features utilize a number of different technological environments in combination with a number of different specific process steps to provide a specific, integrated, and practical application of the exception.” Id. at * 12 (emphasis original). Quoting the amended Independent Claim language, Applicant explains how the claims collect data such as “a message from a user’s mobile device;” “a device identifier;” and “user specific information” of particular type from different sources. Next, said collected information is analyzed by “performing a credit prescreen.” Next, the collected and analyzed information is used to access a credit application form, pre-populate it, and transmit the pre-populated form to the a user (applicant). Next, the credit application is verified by (displayed to) the user, terms and conditions are displayed to the user, and the user’s signature is transmitted (collected). Finally, a new credit account is generated and a digital credit identifier is ultimately transmitted to the user and “instantly available as a form of payment.” Id. at *12–4. Applicant argues that each step builds on one another. Applicant does not dispute the computer technology is generic but rather that the combination of the recited limitations of the Independent Claims are a practical application “because [the exception] integrates the results of [each step of] the analysis into a specific and tangible [result/application] that … mov[es] from the abstract scientific principle to specific application,” citing Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). Id. at *12.
Applicant’s reliance on Classen is misplaced. In Classen, the claims held patent eligible recited methods that gathered and analyzed the effects of particular immunization schedules on the later development of chronic immune-mediated disorders in mammals in order to identify a lower risk immunization schedule, and then immunized mammalian subjects in accordance with the identified lower risk schedule (thereby lowering the risk that the immunized subject would later develop chronic immune-mediated diseases). Classen, 659 F.3d at 1060-61. Although the analysis step was an abstract mental process that collected and compared known information, the Federal Circuit concluded that the immunization step was meaningful because it integrated the results of the analysis into a specific and tangible method that resulted in the method “moving from abstract scientific principle to specific application.” Id. at 1066-68. See also 2019 Revised Guidance, 84 Fed. Reg. 55 n.26 (citing the situation in Classen as exemplary of considerations that are indicative that an additional element has integrated the judicial exception into a practical application: “For example, an immunization step that integrates an abstract idea into a specific process of immunizing that lowers the risk that immunized patents will later develop chronic immune-mediated diseases.”).
Applicant ostensibly maintains here that the steps of the Independent claims culminating in a user’s mobile device receiving (displaying) a digital credit account identifier “instantly available … form of credit” corresponds to the immunization step of Classen, i.e., integrates the judicial exception into a practical application. Yet, to the extent these steps may not be considered part of the abstract idea exception itself and, therefore, an “additional element” to be considered in determining whether the judicial exception is integrated into a practical application, it is merely insignificant post-solution activity to present the output (“the digital credit account identifier”) generated by the abstract idea of collecting and analyzing information. See 2019 Revised Guidance, 84 Fed. Reg. at 55 (identifying “add[ing] insignificant extra-solution activity to the” abstract idea as an example of when a judicial exception has not been integrated into a practical application); Bancorp Servs., L.L.C. v. Sun Life Assur. Co of Can., 771 F.Supp.2d 1054, 1065 (E.D. Mo. 2011) aff'd, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “providing data . . . [is] insignificant post-solution activity”); Elec. Power Grp., 830 F.3d at 1353-54 (pointing out that “merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”).
Examiner is not persuaded that the steps of the claimed invention represents a practical use that goes beyond reciting and abstract idea exception or insignificant post-solution activity. Although the claimed process may improve a business process, i.e., offering and extending credit, it does not achieve an improved technological result. 
Therefore, Examiner concludes, for the reasons outlined above, that the independent claims recites an abstract idea, and that the additional elements recited in the claim are no more than generic components used as tools to perform the recited abstract idea. As such, they do not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[W]holly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.”’ (quoting Mayo, 566 U.S. at 77)).
35 U.S.C. § 103 Argument
Applicant’s arguments with respect to Claims 1, 2, 5–9, and 21–31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5–9, and 21–31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 5–9, and 21–31: Claim 1 was amended to recite the limitation “said company's private database.” There is insufficient antecedent basis for this limitation in the claim. Independent Claim 23 is rejected for the same reason. Dependent Claims are rejected based on their dependency to one of the Independent Claims. For examination purposes, “said company's private database” is “said company's private database search.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5–9, and 21–31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
Step 1: Claims 1, 2, 5–9 and 21–31 are directed to a statutory category. Claims 1–9, 21, and 22 recite “a non-transitory computer-readable storage medium” and are therefore directed to the statutory category of “an article of manufacture.” Claims 23–31 recite “a method” and are therefore, directed to the statutory category of “a process”. 
Representative Claim
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations with normal font indicating the abstract idea exception, bold limitations indicating additional elements, and letters and underline for clarity in describing the limitations:
[A] 1. A non-transitory computer-readable storage medium having instructions embodied therein that when executed cause a computer system to perform a method comprising:
 
[B] receiving a message from a user's mobile device, the message being a response from a user to an incentive offer, the message including at least one user identifier provided as a user input to said message by said user;

[C] obtaining from said message a device identifier associated with said user's mobile device;

[D] performing a company's private database search, using said device identifier and said user identifier, for user specific information, wherein said company's private database comprises: 

		[E] user specific information for customers having existing accounts with said company; and 

		[F] user specific information for previous applicants for an account from said company; 

[G] obtaining said user specific information as a result of said company’s private database search; 

[H] performing a credit prescreen on the user specific information; 

[I] accessing an application form for a credit account offer; 

[J] pre-populating a portion of said application form for said credit account offer utilizing said result of the credit prescreen in conjunction with said user specific information to generate a user specific pre-populated application form for said credit account offer; 

[K] transmitting said user specific pre-populated application form for said credit account offer to said user's mobile device; 

[L] receiving from said user's mobile device a verification of said user specific information contained in said user specific pre-populated application form for said credit account offer in conjunction with additional identification data input by said user; 

[M] transmitting a terms and conditions information to said user's mobile device;
ADS-133Serial No.: 15/341,988
[N] Examiner: Miller, J.2Group Art Unit: 3694receiving from said user's mobile device a signature submitted by said user, said signature being an agreement of said terms and conditions information; 

[O] generating a new credit account for said user, said new credit account comprising a digital credit account identifier;
 
[P] transmitting said digital credit account identifier to said user's mobile device, wherein once received by said user's mobile device said digital credit account identifier is instantly available as a form of payment.

Claims are directed to an abstract idea.
Step 2A, Prong One: Rep. Claim 1 recites making a “digital credit account identifier [ ] instantly available as a form of payment,” (Limitation P) which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity or extending credit, a particular form of a fundamental economic principle/practice under organizing human activity. MPEP § 2106.04(a)(2)(II)(B), (A). Limitations B–P recite the required steps to make a “digital credit account identifier [ ] instantly available as a form of payment,” and therefore, recites the same abstract idea exception. Id.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements are mere instructions to apply the abstract idea exception. MPEP § 2106.05(f). The additional elements are limited to the computer components and indicated in bold. The additional elements are: non-transitory computer-readable storage medium, instructions, a computer system, and a user’s mobile device, said company's private database; and digital.
Regarding the non-transitory computer-readable storage medium, instructions, computer system, a user’s mobile device, and said company's private database, Applicant’s Specification does not otherwise describe them or describes them using exemplary language so Examiner assumes Applicant intended merely generic and available computer components. Spec., ¶ [0095] (generic “computer-readable and computer-executable instructions that reside, for example, in non-transitory computer-readable”); ¶¶ [0016], [0096]–[0099] (“general purpose networked computer systems”); ¶ [0023] (generic mobile device); ¶ [0037] (commercially available “Alliance Data Legacy database or the like”). 
Limitation A describes the computer system executing instructions stored in a non-transitory computer-readable [storage] medium to perform the steps of the claimed invention. This takes a generic piece of hardware and describe the functions of receiving, storing, and sending data (instructions) between the computer system and medium, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). 
Limitations B–P describe the medium, instructions, and computer system performing the steps of the claimed invention, which represents the abstract idea exception itself. Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). Limitation H describes the medium, instructions, and computer system performing a credit prescreen, and Limitation O describes the medium, instructions, and computer system generating a new credit account, which as drafted, covers any solution to performing a credit prescreen or generating an account, including by hand, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). Limitation I describes the medium, instructions, and computer system accessing an application (transmits/receives data) and Limitation J pre-populates a portion of the application form (receives and displays data), which merely invoke computers in their ordinary capacity to transmit, receive, or store data. MPEP § 2106.05(f)(2).
Limitations B, C, K, L, M, N, and P describe the user’s mobile device transmitting a message (data) containing a user and device identifiers (data) (Limitations B & C), receiving a user specific pre-populated application form (data) (Limitation K), transmitting a verification (data) (Limitation L), receiving terms and conditions (data) (Limitation M), transmitting a signature (data) (Limitation N), and receiving a digital credit account identifier (Limitation P), which merely invokes computer machinery in its ordinary capacity to transmit, receive, and store data. MPEP 2106.05(f)(2).
Limitation D, E, F, and G describes said company's private database receiving a device and user identifiers (database search) (Limitation D), storing information particular user specific information (Limitations D, E, & F), and obtaining (comparing, matching, transmitting) user specific information, which merely invokes a database/computer machinery in its ordinary capacity to transmit, receive, and store data. MPEP 2106.05(f)(2).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claim 23 and includes all the limitations of Rep. Claim 1. Independent Claim 23 contains no additional limitations not already analyzed. Therefore, Independent Claim 23 is also directed to the same abstract idea. 
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to more than mere instructions to apply the exception using a generic computer/computer components and/or further limit the abstract idea exception. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.

The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of additional elements is not inventive. Spec., ¶ [0015] (steps/functions may be performed in any order); ¶ [0095], ¶ [0016], ¶¶ [0096]–[0099], ¶ [0023], ¶ [0037] (exemplary and generic computer equipment as explained supra.)
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, Rep. Claim 1 does not provide an inventive concept.
Dependent Claims Not Significantly More
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception. The abstract idea cannot provide the inventive concept or practical application. MPEP § 2106.05(I).
Dependent Claim 2, 5, 6, 24, 27, and 28 all recites a “wherein” clause that further limits the abstract idea of the Independent Claims but contains the additional elements of: one or more databases from the group consisting of: a company specific database, and a shared customer database (Claims 2 & 24); a reverse phone number look up database (Claims 5 & 27); and one or more databases from the group consisting of: a social media site, a search engine, an online public record storage, and an online private record storage (Claims 6 & 28). The characterization of the particular type of database (e.g., “a company specific”) is non-functional descriptive material. MPEP § 2111.05. Merely a database is required. A database was analyzed supra with respect to Rep. Claim 1 in Step 2A, Prong Two, and determined to be generic. The claims here like those of Rep. Claim 1 describe the functions of the database receiving a search request, presumably storing information of a particular type, and returning (comparing, matching, transmitting) particular information, which merely invokes a database/computer machinery in its ordinary capacity to transmit, receive, and store data. MPEP 2106.05(f)(2). Therefore, these additional elements do not provide an inventive concept or practical application. MPEP § 2106.05(I).
Dependent Claim 7, 8, 29, and 30 all recite “receiving” particular information in a particular way (single text message) from a mobile device, which further limits the abstract idea of the Independent Claims but contain the additional elements of: said user’s mobile device. The user’s mobile device database was analyzed supra with respect to Rep. Claim 1 in Step 2A, Prong Two, and determined to be generic. The claims here like those of Rep. Claim 1 describe the functions of the user’s mobile device transmitting particular information in information, which merely invokes a mobile device in its ordinary capacity to transmit, receive, and store data. MPEP 2106.05(f)(2). Therefore, these additional elements do not provide an inventive concept or practical application. MPEP § 2106.05(I).
Dependent Claim 9 recites performing the credit prescreen at a credit reporting agency, which, as drafted, recite a mental process exception that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components, to the extent a “credit reporting agency” is a computer. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III). Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). This method of claiming covers any solution to performing a credit prescreen, including by head and hand, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Dependent Claims 21 and 25 recite “utilizing a confidence factor threshold to validate the user specific information found during … the company’s private search,” which forms part of the same abstract idea exception as recited in Rep. Claim 1. The claims as drafted recite a mental process and forming a simple judgment as to whether the information found in the search applies to the user. Thus, for the same reasoning as explained in the analysis of Dependent Claim 9, the limitation cannot furnish the inventive concept. MPEP § 2106.05.
Dependent Claims 22 and 26 recite “performing a secondary source database search for the user specific information; using a result of the secondary source database search to verify any of said user specific information found during the private database search that fell below said confidence factor threshold; and supplementing said user specific information found during the private database search with said result of said secondary source database search,” which forms part of the same abstract idea exception as recited in Rep. Claim 1. The claims as drafted recite a mental process and forming a judgment as to whether the information found in the search applies to the user. Thus, for the same reasoning as explained in the analysis of Dependent Claim 9, the limitation cannot furnish the inventive concept. MPEP § 2106.05.
Dependent Claim 31 recites a “wherein” clause or limitation that further limits the abstract idea of the Independent Claims and contain no additional elements. The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05
Conclusion
Claims 1, 2, 5–9, and 21–31 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7–9, 23, 24, and 29–31 are rejected under 35 U.S.C. 103 as being unpatentable over Chaouki et al. (U.S. Pat. Pub. No. 2015/0262248) [“Chaouki”], in view of Lang et al. (U.S. Pat. Pub. No. 2009/0099914) [“Lang”], in view of Sanchez et al. (U.S. Pat. Pub. No. 2014/0070001) [“Sanchez”], and further in view of Leighton et al. (U.S. Pat. Pub. No. 2015/0081521) [“Leighton”].

Regarding Claim 1, Chaouki discloses
A non-transitory computer-readable storage medium having instructions embodied therein that when executed cause a computer system to perform a method comprising:
(See at least ¶ [0033], where software 311 stored in a computer readable medium is executable by a processor to perform a method.)

receiving a message from a user's mobile device, the message being a response from a user to an incentive offer, the message including at least one user identifier provided as a user input to said message by said user; 
(See at least Fig. 2, step 230, “user clicks offer” and associated text ¶ [0029]. The consumer device may be a mobile device. ¶ [0017]. Upon selection of the advertisement, the user enters their identity information. Fig. 2, step 235 and associated text ¶ [0029].)

obtaining from said message a device identifier associated with said user's mobile device; 
(See at least ¶ [0031] where “online data such as cookie data matches the advertising entity’s 103 onboarded cookie data,” the online data used by “the credit bureau 101 [to] authenticate[ ] the identity of the individual to whom an initial targeted marketing item is presented in a browser on the individual's device.” Online data may something other than “cookie data” and can be the user’s telephone number or “electronic device identifiers (e.g., IMEI, IMSI, UDID, Android ID, phone numbers, etc.)”. ¶ [0017].)

performing a [ ] database search, using said device identifier and said user identifier, for user specific information, […] ;
(See at least Fig. 2, steps 240, 245, 260, and associated text ¶ [0029], where the credit bureau verifies the user’s identity using the provided user identity and user device information. ¶ [0031] (credit bureau authenticating user identity). 

obtaining said user specific information as a result of said [ ] database search;
(See at least Fig. 2, steps 240, 245, 260, and associated text ¶¶ [0029], [0030], where the credit bureau verifies the identity of the user, which requires matching the supplied user data with information known to the credit bureau. “[I]f the identity of the browsing consumer does not match a targeted individual on the prescreened list of targeted individuals at step 260, then in some embodiments, at step 280, the system 200 enables the financial institution 102 to perform a real-time prescreen of one of the browsing consumer that could result in a firm offer of credit if the browsing consumer is qualified. ¶ [0030]; see also ¶ [0031].)

performing a credit prescreen on the user specific information; 
(See at least Fig. 2, step 260, and associated text ¶ [0030], cited supra. Alternatively, Fig. 2, step 280, “Real time Prescreen”.)

accessing […] a credit account offer; 
(See at least Fig. 2, step 270, and associated text ¶ [0030] where if the identity of the user matches the prescreened list at step 260, a firm offer of credit is electronically communicated and presented to the user. The credit offer is “user specific” because the user is on the prescreen list or otherwise approved based on their identity.)

[…] utilizing said result of the credit prescreen in conjunction with said user specific information to generate a user specific […] credit account offer; transmitting said user specific […] credit account offer to said user's mobile device; 
(See at last Fig. 2, steps 265 & 270, and associated text ¶ [0030], “If the identity of the browsing consumer matches a targeted individual on the prescreened list of targeted individuals at step 260, then the system 200 enables the financial institution 102 to cause a targeted marketing advertisement or offer (i.e., a firm offer of credit) directed to the prescreened targeted individual to be electronically communicated and presented to the targeted individual on the device being used for browsing by the targeted individual at step 265.”)

Chaouki does not disclose but Lang discloses:
performing a company's private database search, using said device identifier [client ID] and said user identifier [demographic information], for user specific information, (See at least ¶ [0020], Returning to FIGS. 1 and 2, the merchant's website 120 uses the entered demographic information of the consumer to automatically search its associated databases 122 for stored information that matches the entered information.” ¶ [0017]. Preferably, the requested information at least includes the consumer's name and shipping and/or billing address but can also include the consumer's phone number, e-mail address, a client ID, or other identifying information.” ¶ [0018].

wherein said company's private database [search] comprises: user specific information for customers having existing accounts with said company; and user specific information for previous applicants for an account from said company; (See at least ¶ [0020], “Using the search results, the merchant's website 120 determines a credit identity for the consumer. As noted below, this credit identity indicates whether the consumer has an existing account with a private label or co-branded credit product for the merchant, has an outstanding offer for such a product, has recently declined such an offer, etc.” “In a first identity, for example, the search may identify the consumer as having an existing account (Block 710).” ¶ [0029], Fig. 7. “In a second identity, for example, the search may identify the consumer as having a previous offer for transactional credit with transaction history (Block 720).” ¶ [0030]. “In a third identity, for example, the search may identify the consumer as having a previous offer for transactional credit without any previous transaction history from which to base a negative authorization (Block 730).” ¶ [0031].)
obtaining said user specific information as a result of said company's private database search;
(“In a first identity, for example, the search may identify the consumer as having an existing account (Block 710).” ¶ [0029], Fig. 7. “In a second identity, for example, the search may identify the consumer as having a previous offer for transactional credit with transaction history (Block 720).” ¶ [0030]. “In a third identity, for example, the search may identify the consumer as having a previous offer for transactional credit without any previous transaction history from which to base a negative authorization (Block 730).” ¶ [0031].)

performing a credit prescreen on the user specific information;
(See at least Fig. 7 and associated text ¶ [0032],  “Here, the transactional credit service 140 has a mechanism that runs an on-line prescreen service to determine whether the consumer is preapproved or not.” ¶ [0022].)

accessing an application form for a credit account offer; pre-populating a portion of said application form for said credit account offer utilizing said result of the credit prescreen [service 140 determination] in conjunction with said user specific information to generate a user specific pre-populated application form for said credit account offer; transmitting said user specific pre-populated application form for said credit account offer to said user's mobile device;
(See at least Fig. 6 disclosing the pre-populating a portion of a credit application with the consumer’s name. The [transaction credit] service 140 [ ] processes the consumer's demographic information and determines whether to offer the consumer a transactional credit product for the current web-based transaction (Block 220).” ¶ [0022]. “After making a determination, the service 140 provides the result ( offer, decline, etc.) to the website 120. If an offer is to be made, the offer is incorporated into the consumer's online experience on the merchant's website 120 and displayed to the consumer while proceeding from checkout to payment for the transaction (Block 225).” ¶ [0023]. Figs. 2 & 9, for example, indicates the consumer device is a laptop commuter, which is a mobile device. The credit application of Fig. 6 pre-populates a portion of the application form as user’s date of birth and last four digits of the SSN are still required to be input into the credit application form.)

receiving from said user's mobile device a verification of said user specific information contained in said user specific pre-populated application form for said credit account offer in conjunction with additional identification data input by said user;
(See at least Fig. 6 where the user is asked, “Please verify your name and current billing address” alongside an “edit” button. Figs. 2 & 9, for example, indicates the consumer device is a laptop commuter, which is a mobile device.)

transmitting terms and conditions information to said user's mobile device; 
(See at least Fig. 6, “I agree to the terms” and a checkbox. Figs. 2 & 9, for example, indicates the consumer device is a laptop commuter, which is a mobile device.)

receiving from said user's mobile device a signature submitted by said user, said signature being an agreement of said terms and conditions information;
(See at least ¶ [0034], Ultimately, if the consumer receives an offer for transactional credit, she may either accept or reject it, and processing proceeds accordingly, as shown at the bottom of FIG. 7.” “After accepting the offer, entering the additional information, and agreeing to the terms, the transactional credit service performs a credit processing service.” ¶ [0034]. A signature is selecting the checkbox indicated in Fig. 6.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined performing a search of a company’s private database and receiving user specific information, performing a credit prescreen, accessing and populating a portion of a credit application, receiving customer verification of the credit application including and acceptance of terms and conditions with a signature as explained in Lang, to the known invention of Chaouki, with the motivation to allow “additional electronic payment methods [that] include PayPal®, BillMeLater®, and Google Checkout™” “to complete purchases electronically in addition to those already available.” Lang, ¶¶ [0002]–[0005].

Chaouki does not disclose but Sanchez discloses:

generating a new credit account for said user, said new credit account comprising a digital credit account identifier; and 
(See at least ¶ [0095], “where the server 106 can receive notification that the credit application was approved and receives the credit card account information.” “[T]he credit card account information may include the name of the person associated with the account, the account number, the number that will be on the credit card (when supplied), the security code that will be on the credit card, and/or the expiration date for the credit card. In addition, the information may include a bar code, QR code or other type of one-dimensional or two dimensional code that, when scanned, can provide all or a portion of the credit card account information.” ¶ [0096]. ¶ [0097])

transmitting said digital credit account identifier to said user's mobile device, wherein once received by said user's mobile device said digital credit account identifier is instantly available as a form of payment.
(See at least ¶ [0097] where In block 534, the notification of approval, the credit card account information, the authorization token or mPIN, and/or the coupon, discount, and/or promotional information can be transmitted to the consumer mobile device 120. … The consumer is immediately able to use the newly issued credit card and coupon, discount, or promotion for purchases. In block 536, the credit card account information and/or the authorization token or mPIN associated with the credit card account information can be stored on the consumer mobile device 1. For example, the credit card account information can be stored in a database associated with the server 106 and can be associated with the authorization token or mPIN by the server 106. The authorization token or mPIN and identifying information about the credit card (such as the name of the card) can be stored in memory 118 of the consumer mobile device 120 for access by the mobile commerce application program 116 as one of the optional payment methods provided to the consumer on the consumer mobile device 120.”).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have accessed an application form for a credit account offer, transmitted the application form to a user, generated a new credit account comprising a digital credit account identifier and updated memory, and transmitted the digital account identifier to a user’s mobile device where it is available as a form of payment. as explained in Sanchez, to the known invention of Chaouki, with the motivation to “facilitate[e] the approval and use of a credit account [of Chaouki] via mobile commerce” and “draw customers to merchant locations and to convince customers to make purchases.” Sanchez, ¶¶ [0002], [0003].

Alternatively, Chaouki does not disclose but Leighton discloses:

Leighton discloses
pre-populating a portion of said application form for said credit account offer utilizing said result of the credit prescreen in conjunction with said user specific information to generate a user specific pre-populated application form for said credit account offer; transmitting said user specific pre-populated application form for said credit account offer to said user's mobile device;
(See at least Fig. 2, element 106, and associated text ¶ [0039], where an affordability summary is displayed indicting maximum preapproved loan amounts for a real estate loan based on the “user credit profile.” ¶ [0035] (“Affordability functions may include algorithms that determine credit recommendations and/or limits corresponding to various types of purchases”). The affordability summary has a “Share Application” button for sharing the loan application with a co-borrower. Fig. 2, element 122. Fig. 3 discloses the share application with co-borrower operation. In Fig. 3 step 212, data corresponding to all of the data fields that are relevant to the application are copied from the user profile and in step 214, a completed application form is generated (populating). ¶ 0052]. In Fig. 3, step 218, the co-borrower accesses the completed application form. ¶ [0052]. The completed application is displayed on a mobile device. Abstract, ¶ [0009].)
It would have been obvious to one of ordinary skill in the art at the time of filing, to have pre-populated an credit application, as explained in Leighton, to the known invention of Chaouki, with the motivation to reduce errors in completing loan applications, save time, and “generate a credit application having a standard format using the user information.” Leighton, at ¶¶ [0002], [0003].

Regarding Claim 2, Chaouki, Lang, Sanchez, and Leighton disclose
The non-transitory computer-readable storage medium of Claim 1 and performing the company’s private database search as explained above.
Chaouki further discloses
wherein performing the company's private database search comprises: searching one or more databases from the group consisting of: a company specific database, and a shared customer database.  
(See at least Fig. 2, step 240, and associated text ¶ [0029], “credit bureau,” which is a company specific database and also shared with the consumer. The use of “one or more” and “the group consisting of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 7, Chaouki, Lang, Sanchez, and Leighton disclose
The non-transitory computer-readable storage medium of Claim 1 as explained above.
Leighton further discloses
further comprising: receiving both said user identifier and said device identifier in a single text message from said user's mobile device.  
(See at least ¶ [0050], where the “share application” function transmits a link to the credit application, populated from a user profile, to a vendor to view the application via SMS. Upon receiving an SMS, the vendor would have the user’s telephone number, which is a device identifier. Fig. 6. For Leighton, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 7.


Regarding Claim 8, Chaouki, Lang, Sanchez, and Leighton disclose
The non-transitory computer-readable storage medium of Claim 1 as explained above.
Chaouki further discloses
further comprising: receiving at least two user identifiers in said message from said user's mobile device.  
(See at least ¶ [0029], “name” and “address”).

Regarding Claim 9, Chaouki, Lang, Sanchez, and Leighton disclose
The non-transitory computer-readable storage medium of Claim 1 as explained above.
Chaouki further discloses
further comprising: performing said credit prescreen of the user specific information at a credit reporting agency.  
(See at least Fig. 2, step 240, and associated text ¶ [0029], where the credit bureau verifies the identity of the user, which requires matching the supplied user data with information known to the credit bureau to determine whether the user is on a list of records predetermined to be qualified for credit.” ¶ [0031].)

Regarding Claim 23, Chaouki discloses
A method comprising: 
(See at least Abstract, Title)
The remaining limitations of Claim 23 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Chaouki, Lang, Sanchez, and Leighton for the same rationale presented in Claim 1 supra.

Regarding Claims 24, 29, 30, and 31, Chaouki, Lang, Sanchez, and Leighton disclose
The method of Claim 23 as explained above.
The remaining limitations of Claims 24, 29, 30, and 31 are not substantively different than those presented in Claims 2, 7, 8, and 9, respectively, and are therefore, rejected, mutatis mutandis, based on Chaouki, Sanchez, Leighton, and Vea for the same rationale presented in Claims 2, 7, 8, and 9, respectively, supra.

Claims 21, 22, 6, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chaouki, Lang, Sanchez, and Leighton in further view of Legrand et al. (U.S. Pat. No. 2015/0227631) [“Legrand”].

Note: Claim 6 is examined after Claim 22 below because Claim 6 now depends from Claim 22, after prior Amendment.

Regarding Claim 21, Chaouki, Lang, Sanchez, and Leighton disclose
The non-transitory computer-readable storage medium of Claim 1 and performing of the company's private database search as explained above.

Chaouki des not disclose but Legrand discloses:

further comprising: utilizing a confidence factor threshold to validate the user specific information found during the performing of the company's private database search.  
(See at least Fig. 5 where a search query contains a confidence threshold, which is used to validate search results to those above the confidence threshold.)
It would have been obvious to one of ordinary skill in the art at the time of filing, to have utilized a confidence factor to validate information found during a search, as explained in Legrand, to the known invention of Chaouki, with the motivation to speed up search times and provide more accurate results. Legrand, at ¶ [0001]. Chaouki discloses a “Real time Prescreen,” Fig. 2, element 280, that would benefit from the reduction in search speed advanced by Legrand. 

Regarding Claim 22, Chaouki, Lang, Sanchez, Leighton, and Legrand disclose
The non-transitory computer-readable storage medium of Claim 21 as explained above.

Chaouki des not disclose but Legrand discloses:

further comprising: performing a secondary source database search for the user specific information; using a result of the secondary source database search to verify any of said user specific information found during the company's private database search that fell below said confidence factor threshold; and supplementing said user specific information found during the company's private database search with said result of said secondary source database search.  
(See at least Fig. 9 and associated text ¶¶ [0054]–[0057]. Client 4 directs its first search to database 2a through switch 6. ¶ [0054]. Results irrespective of their confidence factor are communicated back to the switch. ¶ [0055]. The switch returns results to the client 4 if the confidence factor is above a threshold. ¶ [0056]. For confidence values less than the threshold, the switch initiates a second database search, which validates the data received from the first search. Id. The results less than a threshold that are validated by the second search are returned to the client. 4. ¶ [0057]. A confidence factor associated with the second search results are “100%”. ¶ [0056]. 
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 21 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 22.)

Regarding Claim 6, Chaouki, Lang, Sanchez, Leighton, and Legrand disclose
The non-transitory computer-readable storage medium of Claim 22 and performing the secondary source database search comprises as explained above.

Chaouki des not disclose but Leighton & Legrand disclose:

wherein performing the secondary source database search comprises: searching one or more databases from the group consisting of: a social media site [Leighton, ¶ [0004]], a search engine [Legrand, ¶ [0031] (“Internet search”), an online public record storage (Leighton, Fig. 1, element 24, “credit data repository”] and an online private record storage [Leighton, Fig. 1, element 26, “IRS”]. The use of “one or more” and “the group consisting of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra for Leighton, and in Claim 21 for Legrand, and are incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 6.

Regarding Claim 25, Chaouki, Lang, Sanchez, and Leighton disclose
The method of Claim 23 as explained above.
The remaining limitations of Claim 25 are not substantively different than those presented in Claim 21 and is therefore, rejected, mutatis mutandis, based on Chaouki, Lang, Sanchez, Leighton, and Legrand for the same rationale presented in Claim 21 supra.

Regarding Claims 26 and 28, Chaouki, Lang, Sanchez, and Leighton, and Legrand disclose
The method of Claim 25 as explained above.
The remaining limitations of Claims 26 and 28 are not substantively different than those presented in Claims 22 and 6, respectively, and are therefore, rejected, mutatis mutandis, based on Chaouki, Lang, Sanchez, and Leighton, and Legrand for the same rationale presented in Claims 22 and 6, respectively, supra.

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chaouki, Lang, Sanchez, and Leighton, and Legrand in further view of Baveja et al. (U.S. Pat. Pub. No. 2016/0078358) [“Baveja”].

Regarding Claim 5, Chaouki, Lang, Sanchez, and Leighton, and Legrand disclose
The non-transitory computer-readable storage medium of Claim 22 and performing the secondary source database search as explained above.

Chaouki des not disclose but Baveja discloses:

wherein performing the secondary source database search comprises: searching a reverse phone number look up database.  
(See at least ¶ [0026] disclosing “Pipl,” which is a database used to identify people based on merely a phone number and vice versa.).
It would have been obvious to one of ordinary skill in the art at the time of filing, to have searched a reverse phone lookup database, as explained in Baveja, to the known invention of Chaouki, with the motivation to “assess behavioral and personality traits of a person” before extending credit. Baveja, ¶ [0002]. Baveja explains that “[a] person with positive personality or behavior traits … is often perceived as more reliable and trustworthy. A person with negative personality or behavior traits … is often perceived as untrustworthy (fraudster). Baveja, ¶ [0003]. The ability to determine a fraudster using a reverse phone lookup number database would be beneficial to the “Fraud checks” performed by Chaouki during the prescreen process before extending credit. Chaouki, Fig. 1, step 130.)

Regarding Claims 27, Chaouki, Lang, Sanchez, Leighton, Legrand disclose
The method of Claim 26 as explained above.
The remaining limitations of Claim 26 are not substantively different than those presented in Claim 5 and is therefore, rejected, mutatis mutandis, based on Chaouki, Lang, Sanchez, Leighton, Legrand and Baveja for the same rationale presented in Claim 5 supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694